595 So. 2d 104 (1992)
BARCLAYS AMERICAN MORTGAGE CORPORATION, Appellant,
v.
James G. HOLMES, Appellee.
No. 91-836.
District Court of Appeal of Florida, Fifth District.
February 7, 1992.
Rehearing Denied March 17, 1992.
James S. Grodin and Elaine G. Fishman, Foley & Lardner, Orlando, for appellant.
Terry C. Young and Matthew G. Brenner, Lowndes, Drosdick, Dister, Kantor & Reed, P.A., Orlando, for appellee.
PER CURIAM.
Barclays American Mortgage Corporation (Barclays) appeals from the order denying its motion to dissolve an ex parte temporary injunction obtained by James Holmes. We reverse and remand the *105 cause of action with instructions to dissolve the temporary injunction.
One of the conditions precedent to granting a temporary injunction is that the plaintiff will otherwise suffer irreparable harm. Hall v. City of Orlando, 555 So. 2d 963 (Fla. 5th DCA 1990). However, irreparable harm does not exist where the potential loss is compensable by money damages. B.G.H. Insurance Syndicate, Inc. v. Presidential Fire & Casualty Company, 549 So. 2d 197 (Fla. 1st DCA 1989), review dismissed, 557 So. 2d 867 (Fla. 1990). Under the facts of this case, we find that Holmes will not suffer irreparable harm because he has an adequate remedy at law to seek and obtain a money judgment.
REVERSED and REMANDED with instructions.
GOSHORN, C.J., and COWART and PETERSON, JJ., concur.